Citation Nr: 1439035	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension and early hypertensive heart disease. 

2.  Entitlement to service connection for right bundle branch block.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  Previously, he served in the Army National Guard from August 1998 until December 2003, including periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board previously remanded the first two issues listed on the title page for further development in January 2011, September 2012, and August 2013.  Of note, in September 2012, the Board granted the Veteran's claims for erectile dysfunction and special monthly compensation and remanded the remaining issues for further development.  The Appeals Management Center (AMC) effectuated the Board's grant in an October 2012 rating decision.  At that time, the issues on appeal also included claims of service connection for methemoglobinemia, tension headaches with migraine features, and low back disorder.  In a March 2013 rating decision, service connection for methemoglobinemia, migraine headaches, and lumbar strain and lumbar spine degenerative changes with associated herniated disc at L5-S1 was granted.  As this action represented a full grant of those benefits, those matters were no longer in appellate status.  Subsequently, in September 2013, the Board remanded the remaining issues on appeal, which were entitlement to service connection for hypertension and early hypertensive heart disease and right bundle branch block, for further development.  The case has now been returned for appellate review.  

This appeal was processed using the Veterans Benefit Management System  (VBMS) and Virtual VA paperless claims processing systems.   

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not incurred during a period of ACDUTRA. 

2.  Hypertension preexisted the Veteran's active duty service and did not increase in severity during service; the development of early hypertensive heart disease was due to natural progression of the disease; and hypertension is not aggravated by his service-connected psychiatric disability.

3.  Resolving all doubt in favor of the Veteran, right bundle branch block manifested during his active duty service


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension and early hypertensive heart disease have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Service connection for residuals of right bundle branch block is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to grant service connection for right bundle branch block herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regard to this issue. 

With respect to the issue of entitlement to service connection for hypertension and early hypertensive heart disease, the Veteran was sent a letter in June 2005 that fully addressed all notice elements and was sent prior to the initial November 2005 rating decision in this matter.  Specifically, the letter provided information as to what evidence was required to substantiate his service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a subsequent letter in September 2012 informed the Veteran of the evidence needed to substantiate a claim for secondary service connection and what type of information and evidence was needed to establish a disability rating and effective date.  The Board recognizes that this subsequent VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment and personnel records, Social Security Administration (SSA) records, post-service reports of VA treatment, and VA examination reports dated in September 2005 and January 2013 with addendum opinions in February 2013, October 2013, and December 2013.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record.  Nevertheless, these records are silent with respect to any outstanding medical evidence.     

The Board further finds that the VA examinations with addendum opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Finally, the Board finds that there was substantial compliance with the January 2011, September 2012, and August 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in January 2011 directed the AOJ to translate all documents, primarily SSA records, in Spanish to English.  Based upon review of the record, this action has been completed.  In September 2012, the Board directed the AOJ to send another VCAA letter to the Veteran including an explanation as to the requirements for secondary service connection.  The AOJ was also directed to ask the Veteran to identify all sources of medical treatment.  As noted above, another VCAA letter was sent in September 2012, which complied with these directives.  Again, the AOJ was directed to translate all documents from Spanish to English that had not previously been done, which again, based on review of record has been accomplished.  Finally, the AOJ was directed to schedule the Veteran for a VA examination with etiological opinion.  A VA examination with opinion was obtained in January 2013.  

In August 2013, the Board directed the AOJ to obtain any additional service records from the Veteran's period of service in the Army National Guard to verify periods of active duty service, ACDUTRA, and inactive duty for training (INACDUTRA).  The record shows that the AOJ requested additional service records from the Puerto Rico Army National Guard and received a negative response in December 2013,  The AOJ also requested additional records from the Records Management Center, and again received a negative response in June 2014.  However, the AOJ did obtain the Veteran's leave and earning statements for his period of service in the Army National Guard.  The Board also observes that the Veteran's National Guard records were previously associated with the record.  As such, the Board finds that any further attempts to obtain any additional records would be futile.  

Moreover an addendum opinion was requested from the January 2013 examiner.  Addendum opinions were obtained in October 2013 and December 2013, which as discussed above, are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1111.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an aggravation claim, the Board must determine, after having found the presence of a preexisting condition, whether there has been any measurable worsening of the disability during service and whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  If the presumption of aggravation under § 1153 arises, clear and unmistakable evidence (obvious or manifest) is required to rebut this presumption.  See 38 C.F.R. § 3.306(b).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Hypertension and Early Hypertensive Heart Disease

The Veteran is seeking service connection for hypertension and early hypertensive heart disease.  In his statements of record, the Veteran has asserted that his pre-existing hypertension was aggravated during his period of active duty.  He also alleged that his nervous condition during service attributed to the aggravation of his hypertension.  The Veteran further claimed, in the alternative, that his medications taken for his service-connected psychiatric disability have aggravated his hypertension.  

By way of background, at the time of his August 1998 enlistment examination for the Army National Guard, the Veteran's blood pressure was 140/86.  However, no diagnosis of hypertension was made.  Importantly, hypertension was noted on a December 2003 pre-deployment examination prior to the Veteran's period of active duty service.  At that time, the Veteran gave a history of hypertension and the examiner observed that it was controlled with medication.  In April 2004, the Veteran presented with somatic symptoms and was diagnosed with hypertension and right bundle branch block.  A full cardiac work-up was recommended.  A follow up May 2004 service treatment record refers to a private doctor's note that stated that the Veteran was diagnosed with hypertension and right bundle branch block on December 21, 2000.  However, the original note is not of record.  Follow up service records continued to show treatment for high blood pressure.  A November 2004 record does note an increase in blood pressure while in Iraq.  However, a December 2004 physical examination for purposes of a Medical Evaluation Board indicated that the Veteran's hypertension was controlled. 

Initially, as observed in the Board's prior remand, the Veteran's DD 214 shows that the Veteran had ten months of active duty service prior to his period of active duty in December 2003.  The Board's prior remand directed the AOJ to inquire whether the Veteran had previous active duty service to determine if the December 21, 2000, diagnosis was rendered during or within one year of his separation from any period of active duty service of at least ninety days; thus invoking a presumption of service connection.  The Veteran's National Guard records show that the Veteran had periods of ACDUTRA prior to his active service in December 2003.  However, based on these records, the Veteran's only periods of ACDUTRA that meet the 90-day requirement for presumption of service connection under 38 U.S.C.A. § 1101 is the initial ACDUTRA from January 11, 1999 to April 9, 1999 and additional ACDTURA from May 14, 1999 to August 1, 1999.  There is no indication that the Veteran had a 90 day period of ACDUTRA after August 1, 1999.  As such, the Veteran's diagnosis for hypertension was over a year after his last period of qualifying ACDUTRA.  Moreover, importantly, as there are no medical records documenting the December 2000 diagnosis, there is no objective evidence showing that the Veteran's hypertension had manifested to a compensable degree within one year of any qualifying period of ACDUTRA.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In sum, there is simply no evidence showing that the Veteran's hypertension manifested to a compensable degree within a year of any period of 90 days continuous active service.  As such, there is no basis to award service connection on a presumptive basis.  There is also no lay or medical evidence showing that the December 2000 diagnosis of hypertension occurred during a period of ACDUTRA.  

As hypertension was clearly noted on the Veteran's entrance into active service in December 2003, the presumption of soundness does not attach with respect to the Veteran's period of active service.  Thus, the Board must determine whether the Veteran's hypertension increased in severity during his active duty service and, if so, whether such was clearly and unmistakably due to the natural progression of such disease.

The Veteran was afforded a VA general medical examination in August 2005.  The examiner diagnosed hypertension, but did not provide any sort of etiological opinion.  The Veteran had a follow up heart examination in September 2005.  After examining the Veteran and reviewing the record, the examiner diagnosed early hypertensive heart disease and right bundle branch block.  The examiner opined that the Veteran's early hypertensive heart disease was more likely than not part of the natural progression of the preexisting hypertension.  
 
On remand, the Veteran was afforded a VA examination in January 2013.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He rationalized that arterial hypertension preexisted active military service and was not aggravated by active service.  The examiner also found no evidence of hypertensive heart disease on examination.  In a February 2013 addendum opinion, the examiner reviewed the medications taken for the Veteran's service-connected depressive disorder and determined that there was no evidence that such medications had an adverse effect on hypertension or aggravation of hypertension.    

As the examiner failed to provide a sufficient rationale for his opinion that the Veteran's hypertension was not aggravated in service, the case was remanded for an addendum opinion.  In an October 2013 addendum, the examiner sustained his previous opinion regarding hypertension.  In a December 2013 addendum, the examiner found no evidence of aggravation as there was no increase of medication dose or evidence of left ventricular hyperthropathy on ECG in May 2003 or echocardiogram performed in January 2013.  Although the examiner mistakenly typed that the ECG was in 2003, it is clear based on the context of the opinion that he is referring to the ECG that was done during the Veteran's active service in May 2004, not prior to his deployment.  

In this case, the Veteran's hypertension was noted upon his entry into active duty service.  Moreover, based on the medical evidence of record, the Veteran's hypertension did not increase in severity during service and, therefore, service connection based on aggravation is not warranted.  Furthermore, the  Board observes that the September 2005 VA examiner clearly found that the Veteran's early hypertensive heart disease was a natural progression of the Veteran's hypertension.  Moreover, no such disease was found on examination in January 2013.  Further, the Board places great probative value on the opinion provided by the VA examiner in the January 2013 VA examination report and December 2013 addendum.  The examiner noted a pre-service diagnosis of hypertension and opined that the Veteran's hypertension was not aggravated by his military service.   In the December 2013 addendum, the examiner rationalized that there was no increase in medication dose during this period and no evidence of left ventricular hyperthropathy.  As noted above, the VA examiner reviewed the claims file, to include the Veteran's contentions, his service treatment records, and post-service treatment records, and conducted a physical examination.  As such, the opinion with rationale was based on an accurate and complete factual premise.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  Significantly, there is no contrary medical opinion of record. 

Further, there is no competent medical evidence showing that the Veteran's medications taken for his service-connected psychiatric disorder have aggravated his pre-existing hypertension.  Again, in the February 2013 addendum opinion, after reviewing the Veteran's medications, the VA examiner clearly found no such aggravation.  

Moreover, while the Veteran is competent to describe symptoms, he is not competent to offer an opinion as to whether his military service aggravated his hypertension beyond the natural progression.  Likewise, he is not competent to opine as to whether the medications taken for his service-connected depressive disorder aggravated his hypertension.  In this regard, the question of aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the Board finds that the impact of the Veteran's military service, including medications taken for another service-connected disability, on his pre-existing hypertension is a complex medical question as such involves the knowledge of the nature and expected progression of hypertension.  As such, the questions of whether the Veteran's hypertension increased beyond the natural progression during service, to include the development of early hypertensive heart disease, and whether it was aggravated due to his medications taken for his depressive disorder, may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, for the foregoing reasons, the Veteran's claim for service connection for hypertension and early hypertensive heart disease must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107 ; 38 C.F.R.  § 3.102; Gilbert, supra.

Right Bundle Branch Block

The Veteran is also seeking service connection for right bundle branch block.  Importantly, the December 2003 pre-deployment health assessment is silent with respect to any findings of right bundle branch block.  Nevertheless, service treatment records repeatedly refer to a history of right bundle branch block.  Specifically, in April 2004, the Veteran presented with somatic symptoms and was diagnosed with hypertension and right bundle branch block.  A full cardiac work-up was recommended.  A follow up May 2004 service treatment record refers to a private doctor's note that stated that the Veteran was diagnosed with hypertension and right bundle branch block on December 21, 2000.  However, the original note is not of record.  

The September 2005 VA examiner found that right bundle branch block was not due to preexisted hypertension and was not part of the natural progression of such disease.  In this regard, he noted that medical literature did not support a relationship between the Veteran's hypertension and right bundle branch block.  

The January 2013 examiner did not provide a clear opinion as to the Veteran's right bundle branch block.  However, in an October 2013 addendum opinion, the examiner determined that there was no evidence of preexisting bundle branch block prior to the incident in April 2004.  Thus, the examiner opined that it was at least as likely as not caused by or result of active military service.  In the December 2013 addendum, the examiner again determined that right bundle branch block was not due to pre-existed arterial hypertension and there was no clear evidence of right bundle branch block prior to deployment.  

Based on the findings of the VA examiners, it is clear that the December 2003 notation of hypertension that pre-existed the Veteran's deployment would not establish the pre-existence of right bundle branch block.  Moreover, while the May 2004 service treatment record refers to a private doctor's note that stated that the Veteran was diagnosed with hypertension and right bundle branch block on December 21, 2000, such record is not contained in the claims file.  Thus, as the evidence does not show that the Veteran's right bundle branch block clearly and unmistakable preexisted service, the presumption of soundness has not been rebutted and, thus, the claim is treated as an ordinary claim for service connection.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, based on the October 2013 opinion and resolving all doubt in favor of the Veteran, the Board finds that service connection for right bundle branch block is warranted.  Service treatment records clearly document findings of this disability beginning in April 2004 during the Veteran's active duty service.  Importantly, in the October 2013 and December 2013 addendums, the VA examiner determined that this disability did not preexist service and it was at least as likely as not related to active duty.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for right bundle branch block is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension and early hypertensive heart disease is denied.

Service connection for right bundle branch block is granted.


REMAND

In an April 2014 rating decision, the RO reopened the Veteran's previously denied claim for service connection for PTSD and denied such claim on the merits.  That same month, the Veteran submitted a notice of disagreement pursuant to 38 C.F.R. § 20.201.  When there has been an initial AOJ adjudication of a claim and a timely notice of disagreement, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26 . Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this matter is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD.  Please advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


